Order entered December 17 , 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01234-CR

                               BRIAN CLONINGER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-59896-V

                                             ORDER
       The Court REINSTATES the appeal.

       On November 25, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and entitled to proceed without payment for the

record; (3) appellant timely requested preparation of the record; (4) Debi Harris is the court

reporter who recorded the proceedings; (5) Ms. Harris’s explanation for the delay in filing the

record is its size, the illness of another court reporter who is assisting her, and her workload; and

(6) Ms. Harris requested thirty days from the December 15, 2015 findings to file the record.

       We ORDER court reporter Debi Harris to file the complete reporter’s record, including

all exhibits admitted into evidence, by JANUARY 19, 2016.
       We DIRECT the Clerk to send copies of this order to Debi Harris, court reporter,

Auxiliary Court No. 8, and to counsel for all parties.


                                                         /s/   ADA BROWN
                                                               JUSTICE